Citation Nr: 0827480	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-25 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease and degenerative disc disease of 
the cervical spine, prior to December 11, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease and degenerative disc disease of 
the cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2005, the veteran submitted a notice of 
disagreement with respect to his claim regarding the lumbar 
spine.  However, in his August 2006 written statement, 
accepted as a substantive appeal, the veteran only referenced 
his cervical spine claim.  The AOJ separately rated 
neurologic dysfunction in each upper extremity.  The veteran 
did not appeal that determination.  Therefore, this is the 
only issue on appeal here.


FINDING OF FACT

Throughout the appeal period, the veteran's degenerative 
joint disease and degenerative disc disease of the cervical 
spine is manifested by the functional equivalent of forward 
flexion limited to 15 degrees, with no ankylosis or 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for degenerative 
joint disease and degenerative disc disease of the cervical 
spine have been met, prior to December 11, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 
to 5243 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for degenerative joint disease and degenerative disc disease 
of the cervical spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in August 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told that the evidence needed to show that his 
disability had gotten worse.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in November 2006.

The November 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in June 2006 provided the veteran 
with the rating criteria used to determine his disability 
evaluation.  His claim was thereafter readjudicated.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While compete VCAA notice in this case was not provided prior 
to the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2007, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran's cervical spine disability is rated 20 percent 
disabling, prior to December 11, 2006.  This evaluation is 
consistent with forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees or the 
combined range of motion of the cervical spine not greater 
than 170 degrees.  In order to warrant a higher evaluation, 
the evidence must approximate the functional equivalent of 
forward flexion of the cervical spine to 15 degrees or less.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's cervical spine disability is rated 30 percent 
disabling, from December 11, 2006.  This evaluation is 
consistent with forward flexion of the cervical spine limited 
to 15 degrees or less.  In order to warrant a higher 
evaluation, the evidence must show unfavorable ankylosis of 
the entire cervical spine.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which 
provides a 20 percent disability rating for forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for  Diseases and Injuries of the Spine or 
under the Formula for  Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A June 2005 VA outpatient record shows the veteran reported a 
history of neck problems.  He had been treated with physical 
therapy, and eventually he got better.  The cervical spine 
demonstrated moderately restricted range of motion in all 
directions.  X-rays showed significant spondylosis and 
degenerative disc disease.  He was given a prescription for 
physical therapy.

In August 2005, the veteran underwent VA examination.  He had 
no incapacitating episodes.  He had flare-ups of pain not 
related to any particular activity.  They occurred daily and 
could last all day.  He did not use any assistive devices.  
On examination, the veteran had slight tenderness over the 
cervical area to palpation.  Forward flexion was to 20 
degrees, extension was to 35 degrees, right and left lateral 
bending was to 20 degrees, and right and left lateral 
rotation was to 30 degrees.  All movements caused pain at the 
end of range of motion.  With repetitive movements and flare-
ups, there was no additional limitation in range of motion.  
The impression was severe degenerative joint disease of the 
cervical spine with worsening pain and severe restriction in 
range of motion.

Private treatment records dated in July and August 2005 show 
the veteran underwent physical therapy for his cervical 
spine.  During this time, the veteran's range of motion of 
the cervical spine improved with therapy.

In December 2006, the veteran underwent VA examination.  He 
reported fairly constant neck pain, aggravated with 
repetitive or prolonged positioning of the neck.  He has no 
periods of incapacitation due to neck pain.  He did not 
require ambulatory aids.  Examination of the cervical spine 
showed tenderness throughout the paraspinous musculature.  He 
had 10 degrees of extension, 25 degrees of forward flexion, 
25 degrees of left and right rotation, and 10 degrees of left 
and right flexion.  Pain was reported throughout these 
ranges.  Repeated flexion and extension was not requested due 
to baseline pain and marked loss of excursion at baseline.  
With pain flare or repetitive use, the veteran would be 
expected to have 0 degrees of extension, 15 to 20 degrees of 
forward flexion, 15 to 20 degrees of left and right rotation, 
and 5 to 10 degrees of left and right flexion, with no 
specific additional functional impairment due to instability, 
weakness, lack of endurance, or incoordination.  The 
diagnosis was degenerative disc and joint disease of the 
cervical spine.

Based on a review of the record, the Board finds that the 
veteran's cervical spine disability warrants an increase to a 
30 percent rating, prior to December 11, 2006, and throughout 
the appeal period.  The Board finds that the level of 
severity of the veteran's disability did not significantly 
change during the course of his appeal.  The Board finds that 
the range of motion may vary on a day to day.  However, the 
more recent examination tended to reflect the more accurate 
degree of disability.  Therefore, his disability warrants a 
consistent 30 percent rating.  In this regard, the veteran's 
claim is granted.

An increase to a 40 percent rating is not warranted under 
these criteria because the evidence shows the veteran has 
never been found to have ankylosis of the cervical spine.  In 
addition, the evidence shows he has never had any 
incapacitating episodes due to his degenerative disc disease 
of the cervical spine.  This was specifically stated in the 
December 2006 VA examination report.  Therefore, a higher 
evaluation is not warranted under Diagnostic Code 5243.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered this.  However, the 
disability has not significantly changed, and a uniform 
evaluation is warranted.

Lastly, the AOJ has separately rated the neurologic 
dysfunction in each upper extremity.  Such issues are not on 
appeal.




ORDER

A 30 percent evaluation for degenerative joint disease and 
degenerative disc disease of the cervical spine is granted, 
prior to December 11, 2006, subject to the laws and 
regulations governing the payment of VA benefits.

An evaluation in excess of 30 percent for degenerative joint 
disease and degenerative disc disease of the cervical spine 
is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


